IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-30305
                         Conference Calendar
                          __________________


ROBERT MYLES,

                                       Petitioner-Appellant,

versus

BURL CAIN, Acting Warden
RICHARD P. IEYOUB, Attorney General,
State of Louisiana

                                       Respondents-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CV-3984 E
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis, Robert Myles,

#87712, appeals from the district court's denial of his

postjudgment motion for copies of state trial records and

transcripts.    In his appellate brief, however, Myles argues

solely the issue whether the district court erred by previously

denying his petition for a writ of habeas corpus, the denial of

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30305
                                -2-

which Myles failed to appeal.   A pro se habeas petitioner

abandons issues that he does not argue.    Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).   Because Myles does not address

the denial of his postjudgment motion, he has abandoned argument

on the only issue before this court.    Myles’ appeal is without

arguable merit and is thus frivolous.     See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).   Myles is warned that the

filing of future frivolous appeals may result in the imposition

of sanctions.   To avoid sanctions, Myles is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.